Exhibit 10.1.46

Confidential and Proprietary

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 2 TO

INTERNATIONAL IN-FLIGHT CONNECTIVITY SERVICES AGREEMENT

This Amendment No. 2 (“Amendment”) to the International In-Flight Connectivity
Services Agreement is made as of April 1, 2015 (“Amendment Date”), by and
between Delta Air Lines, Inc. (“Delta”) and Gogo LLC (“Gogo”). Capitalized terms
used herein that are not otherwise defined shall have the meanings given to such
terms in the Original Agreement.

WHEREAS, Delta and Gogo are parties to the International In-Flight Connectivity
Services Agreement dated as of March 20, 2013 (as amended by Amendment No. 1
thereto dated February 25, 2014, the “Original Agreement”), under which Gogo
installs its Equipment and provides its Connectivity Services on board Delta’s
international fleet;

WHEREAS, Delta and Gogo, having negotiated that certain 2Ku In-Flight
Connectivity Services Agreement, dated as of the Amendment Date, desire to amend
the Original Agreement to make certain conforming changes and other changes upon
which the parties have agreed;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, Delta and Gogo agree to amend the Original Agreement as
follows:

 

  1. Article 1 is hereby amended by adding the following definitions:

“2Ku Agreement” means the 2Ku In-Flight Connectivity Services Agreement, dated
as of April 1, 2015, between Delta and Gogo.”

“2Ku System” has the meaning ascribed thereto in the 2Ku Agreement.”

“Amendment No. 2 Effective Date” means April 1, 2015.”

“Data Usage Addendum” means the Data Usage Addendum attached hereto as
Attachment 1.”



--------------------------------------------------------------------------------

  2. Section 5.3.4 is amended by deleting the third sentence thereof and
replacing it with the following: [***].

 

  3. Section 7.3 shall be deleted in its entirety and replaced with the heading
“[Intentionally Deleted]”.

 

  4. Section 7.5.4 shall be deleted in its entirety and replaced with the
following:

“7.5.4 Data Usage. Commencing on the Amendment No. 2 Effective Date, the fees to
be paid by Delta to Gogo for Delta Data Usage (including any free allocations
available therefor), will be determined in accordance with the Data Usage
Addendum.”

 

  5. Section 9.1 is hereby amended by deleting the phrase [***].

 

  6. Section 9.2 shall be deleted in its entirety and replaced with the heading
“[Intentionally Deleted]”.

 

  7. Section 9.6 is hereby amended by deleting it in its entirety and replacing
it with the following:

“Commencing on the Amendment No. 2 Effective Date, the fees to be paid by Delta
to Gogo for data used in connection with operational uses [***] will be
determined in accordance with the Data Usage Addendum.”

 

  8. Section 9.8.1 is hereby amended by deleting the second sentence thereof in
its entirety and replacing it with the following:

“Payment by Delta for the Monthly Service Fee, Per Diem Rate (if applicable) and
any Services shall be made net forty-five (45) days from the date of issuance of
Gogo’s invoice therefor.”

 

  9. Section 9.8.2 is hereby amended by deleting the phrase “and Volume Credit
(if any)” from the second sentence.

 

  10. Section 11.1 is hereby amended by deleting the phrase “ten (10)” and
replacing it with the phrase “thirteen (13)”.

 

2



--------------------------------------------------------------------------------

  11. Section 11.2.3 is hereby amended by deleting it in its entirety and
replacing it with the following:

With respect to each Fleet Type, if at any time during the Term (A) an in-flight
connectivity services provider other than Gogo offers a connectivity service,
(B) which provides a [***], (C) such that Delta reasonably believes [***],
(D) such competitive system is installed and operational on more than [***]
commercial aircraft or is otherwise [***], and (E) Delta has completed sourcing
processes with respect to the competitive offering at least as rigorous as those
undertaken by Delta in evaluating Gogo such that Delta can validate the
technology, functionality and feasibility of the competitive offering and
provide objective system performance and functionality criteria to Gogo for its
use in determining whether it wishes to submit a proposal as contemplated below,
then Delta may elect to terminate this Agreement with respect to such Equipment
Type by providing at least [***] advance written notice to Gogo. Gogo will have
the opportunity to submit a proposal, which proposal will include, without
limitation, proposed terms regarding pricing, system functionality and
implementation dates, and Delta will in good faith consider such proposal. If
Delta reasonably determines that Gogo’s proposal is at least as favorable as the
competitor’s offering with respect to system functionality, user experience and
system performance and Delta and Gogo can reach agreement as to pricing,
implementation dates and other key terms, this Agreement will be amended to
incorporate such additional or replacement offering or functionality and the
agreed upon terms. If (i) Gogo declines or fails to submit a proposal to Delta
at least [***] prior to the effective date of termination, (ii) Delta reasonably
determines that Gogo’s proposal is not as favorable as the competitor’s offering
with respect to system functionality, user experience and system performance, or
(iii) Delta and Gogo cannot reach agreement as to pricing, implementation dates
and other key terms, this Agreement will terminate as to such Fleet Type per
Delta’s termination notice. Neither party shall be liable to the other party for
any damages arising out of a termination pursuant to this paragraph.

 

  12. The following is added as a new Section 18.19:

“18.19 Transfer of Retrofit A/C to 2Ku Agreement.

18.19.1 Any Retrofit A/C shall cease to be a Retrofit A/C under this Agreement,
at such time as it is delivered by Delta to Gogo for installation of the 2Ku
System under the 2Ku Agreement (each such A/C, a “Transferred A/C”).

18.19.2 As of the conversion of Retrofit A/C to Transferred A/C, except as set
forth in Section 18.19.3 below, the parties’ liability with respect to such A/C
shall be the same as such parties’ liability with respect to all Retrofit A/C in
the event of the expiration of the Agreement, and Section 18.11 (Survival) shall
apply accordingly to the Transferred A/C.

 

3



--------------------------------------------------------------------------------

18.19.3 Notwithstanding anything to the contrary: (a) Transferred A/C and all
other A/C delivered by Delta to Gogo for installation of the 2Ku System under
the 2Ku Agreement shall constitute Retrofit A/C for the purpose of determining
Delta’s fulfillment of any Delta commitments or obligations with respect to
converting or maintaining any particular number of Retrofit A/C hereunder,
including with respect to determining whether the True-Up Trigger has occurred,
and (b) Delta shall not be liable to Gogo for any damages arising out of the
removal of Retrofit A/C from this Agreement for the purpose of converting such
A/C to Transferred A/C.”

 

  13. The Data Usage Addendum attached to this Amendment as Exhibit A is added
to the Original Agreement as Attachment 1 thereto.

This Amendment No. 2 contains the entire understanding among the parties, and
supersedes any prior written or oral agreement between them, respecting the
subject matter hereof. This Amendment shall be governed by the same laws and in
the same manner as the Original Agreement. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Date.

 

DELTA AIR LINES, INC.     GOGO LLC

/s/ Richard H. Anderson

   

/s/ Michael J. Small

By:  

Richard H. Anderson

    By:   Michael J. Small Its:  

Chief Executive Officer

    Its:   President and Chief Executive Officer Date:   May 5, 2015     Date:  
April 27, 2015

 

5



--------------------------------------------------------------------------------

Exhibit A

ATTACHMENT 1

DATA USAGE ADDENDUM

 

  1. Definitions. In addition to those terms defined in the body of this
Agreement, the definitions below shall apply to the following terms:

“2Ku Agreement” shall mean the 2Ku In-Flight Connectivity Services Agreement,
dated April 1, 2015, between Gogo LLC (“Gogo”) and Delta Air Lines, Inc.
(“Delta”).

“Authenticated Passenger Usage” means, [***].

“Connectivity Services” means, depending on the IFC Agreement governing the
applicable aircraft: Connectivity Services, as defined in the Domestic Agreement
and the International Agreement, and 2Ku Connectivity Services, as defined in
the 2Ku Agreement.

“Delta Connectivity Services” means Connectivity Services provided by Gogo to
Delta for purposes of transmitting (i) Delta Data Usage (as defined in the
applicable IFC Agreement), (ii) any data used by Delta for operational or crew
usage or for providing complementary connectivity service (other than access to
Whitelisted Sites) to passengers, and (iii) any other data used by Delta for any
purpose pursuant to one or more IFC Agreements.

“Domestic A/C” shall have the meaning ascribed thereto in the 2Ku Agreement.

“Domestic Agreement” shall mean the Amended and Restated In-Flight Connectivity
Services Agreement, dated April 7, 2011, between the parties, as amended.

“Higher Priority Transmissions” shall mean transmissions which take precedence
in delivery or require additional security as compared to the internet
connectivity services provided to passengers purchasing Connectivity Services.

“IFC Agreements” means, collectively, the Domestic Agreement, International
Agreement and 2Ku Agreement. For purposes of clarity, the term includes any
Statements of Work issued thereunder.

“International A/C” shall have the meaning ascribed thereto in the 2Ku
Agreement.

“International Agreement” shall mean the International In-Flight Connectivity
Services Agreement, dated August 1, 2013, between the parties, as amended

 

6



--------------------------------------------------------------------------------

“Machine to Machine Transmissions” shall mean transmissions of data that
(i) originate or terminate on the aircraft (excluding any personal or portable
electronic devices, whether or not attached to the aircraft) and (ii) do not
involve any human intervention.

“Technology Type” means each of Gogo’s ATG, ATG-4, Ku, 2Ku and 14 GHz NextGen
ATG technologies; provided that 2Ku on Domestic A/C and 2Ku on International A/C
shall be considered two separate technology types for purposes of this Data
Usage Addendum.

 

  2. Existing Agreements; Amendments. In various contracts and amendments, Gogo
permitted Delta to use network/data capacity for a variety of operational uses
or have the opportunity to use and purchase the services for discounted rates.
In doing so, the parties previously agreed to certain arrangements, as follows:

 

Item

  

Allocation Name

  

Contract or
Amendment

  

Section

  

Tech

  

Allocation

  

Overage

Rate

1    POS allocation    Operational Applications    4.3    Both    [***]    [***]
2    Domestic Portal allocation    Domestic Portal Amendment    7.5.5 (as
amended)    ATG    [***]    [***] 3    International Portal allocation   
International    7.5.4    Ku    [***]    [***] 4    International Operational
Usage fees    International    9.6    Ku    [***]    [***] 5    International
Portal Credit    International    7.5.4    Ku    [***]    [***] 6   
Connectivity Services Certificates    Domestic    7.3    ATG    [***]    [***] 7
   Connectivity Services Certificates    International    7.3    Ku    [***]   
[***}

The parties have amended the Domestic Agreement, the International Agreement and
the Operational Applications SOW to, inter alia, replace the above-described
allocations, overage rates and arrangements with those set forth in this Data
Usage Addendum.

 

  3. [***]

 

  4. [***]

 

7



--------------------------------------------------------------------------------

Fleet (as determined

pursuant to the applicable

Agreement)

  

Technology Type

  

Rate

Domestic

   [***]    [***]

Domestic

   [***]    [***]

Domestic

   [***]    [***]

International

   [***]    [***]

International

   [***]    [***]

Following is an example calculation of the Blended Rate for Excess Usage: [***].

 

  5. [***]

 

  6. [***]

 

8